                        Case 1:19-cr-00651-LTS Document 579
                                                        581 Filed 04/07/21 Page 1 of 1




                                                                               April 7, 2021
      VIA ECF
      Hon. Laura T. Swain
      United States District Judge
      United States District Court
      Southern District of New York
      500 Pearl Street
                                                                                 0(02(1'256('
      New York, New York 10007

                Re:       United States v. Raul Vidrasan, 19 Cr. 651 (LTS)

      Dear Judge Swain:

             My client in the above-captioned case is currently scheduled to be sentenced by this Court on
      April 22, 2021. Per the Court’s Individual Practices, Defendant’s sentencing submission is due April 8,
      2021, and the Government’s submission is due April 15, 2021.

              I write to respectfully request a two-week adjournment of the sentencing date and submission
      deadlines for both Parties. As the Court is aware, I communicate with Mr. Vidrasan through an Italian
      interpreter, which limits the number of topics we can discuss in our conferences. A two-week
      adjournment would allow me time to review the final disclosure of the Presentence Report in depth with
      my client, finalize any objections he may have to it, and continue preparing and reviewing with him my
      sentencing submission.

              Accordingly, I respectfully request that the Court adjourn the sentencing hearing to May 6, May
      11, or the morning of May 14, 2021, or to another date and time that is convenient for the Court.

                The Government, through AUSA Robert Sobelman, indicated it has no objection to this request.

                Thank you for the Court’s consideration of this letter motion.

7KHDSSOLFDWLRQLVJUDQWHG7KHVHQWHQFLQJLVDGMRXUQHGWR0D\DW
                                                                               Respectfully submitted,
$0DQGWKHUHODWHGGHDGOLQHVDUHPRGLILHGDFFRUGLQJO\ DE# 579
resolved.                                                                             /s/
6225'(5('
'DWHG
V/DXUD7D\ORU6ZDLQ86'-
                                                                               Aaron Mysliwiec
                                                                               Attorney for Raul Vidrasan


      cc:       Elizabeth Hanft, AUSA (via ECF)
                Robert Sobelman, AUSA (via ECF)
                Samuel Rothschild, AUSA (via ECF)
